COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-141-CV





IN THE INTEREST OF K.A.P. AND D.R.P., CHILDREN





----------



FROM THE 16
TH
 DISTRICT COURT 
OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellant filed a timely notice of appeal from the trial court’s March 20, 2008 “Order Holding Respondent In Contempt For Failure To Pay Child Support, Granting Judgment For Arrearages, And Suspending Commitment.”  The trial court subsequently granted appellant’s motion for new trial on April 17, 2008, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On April 30, 2008, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before May 12, 2008, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Therefore, on this court’s own motion, we dismiss the appeal as moot.  
See 
Tex. R. App. P. 42.3
(a), 43.2(f). 



PER CURIAM

PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  May 29, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.